DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 7,  8, 9, 11, 12, 14, 16, 17, 19, 20, 61, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 20200281662) in view of Schlenger (US 20170020626).

Regarding claim 1, Cong teaches an ultrasound imaging and therapy guidance system (Abstract: “An ultrasound system and method for planning ablation are provided”) comprising: 
an ultrasound probe that generates a positionally-adjusted ultrasound beam to acquire three-dimensional image data of anatomy in a human subject ([0069]: “Alternatively, the three-dimensional model data may be three-dimensional image data acquired in the field by the ultrasound system for planning ablation of the present disclosure.”);
a therapy applicator to deliver a therapy to the human subject ([0028]: “an ablation device fixed on the ultrasound probe”);
a processor ([0062]: “The processor 140”) ;
a non-transitory computer memory operatively coupled to the processor ([0062]: “the memory 160”), the non- transitory memory comprising computer-readable instructions that cause the processor to:
detect a position and an orientation of three-dimensional surface locations based at least in part on the three-dimensional image data and the current position and the current orientation of the ultrasound probe ([0062]: “The processor 140 may obtain the real-time ultrasound image and the spatial orientation information corresponding to an orientation when the ultrasound probe is located at such orientation in the magnetic field through the device above”);
automatically detect a target therapy site relative to the three-dimensional surface locations ([0012]: “a processor which, when executing the program…[0016] registers the three-dimensional model data with the real-time ultrasound image data according to the spatial orientation information….[0018] determines a planned ablation path according to the fusion image” – the determination of the planned ablation path involves the detecting of the target therapy site as the ablation path is to the target ablation site). 
determine an appropriate position and an appropriate orientation of the therapy applicator required to deliver the therapy to the target therapy site ([0018]: “determines a planned ablation path according to the fusion image”); and
generate display data ([0017]: “displays the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image on the display screen in a fusion manner to obtain a fusion image”);
a display in electrical communication with the processor, the display generating images based on the display data (See Fig. 7), the images comprising:
an indication of the three-dimensional surface locations (See Fig. 7B); 
an instantaneously acquired two-dimensional ultrasound image frame that is co-aligned with a potential therapy field for the therapy applicator at a current position and a current orientation of the therapy applicator ([0067]: “For example, when the ultrasound probe is used to obtain the image data loop (the image data loop herein may include continuous multiple frames of two-dimensional ultrasound images, but not limited thereto), the spatial orientation information of the ultrasound probe corresponding to each frame of image in the image data loop may be correspondingly obtained” – as the ablation device is affixed to the ultrasound device (see [0028]) the position of the ultrasound probe corresponds to the position of the ablation device) and 
an indication of the target therapy site relative to the three-dimensional surface locations ([0084]: “the ablation area 723 may also be marked in the fusion image C”); 

Cong does not teach obtaining bone anatomy or bone surface locations based on the position of the ultrasound probe. 

However, Schlenger in the same field of ultrasonic methods and systems for treatment teaches obtaining bone anatomy or bone surface locations based on the position of the ultrasound probe ([0036]: “Ultrasonographic system 10 of FIG. 1 affords the practitioner with highly precise information about the patient's position and the position of ultrasound transducer probe 12. Further, system 10 provides the practitioner with substantially real-time three dimensional images of a patient's spine by processing images generated by the 3D ultrasound system with image processing system 18 and displaying them on 3-D display 30. By combining precise position data and substantially real-time spinal image data, the inventive ultrasound systems described herein allow the practitioner to accurately locate internal features on a patient's spine, such as a particular vertebra in need of treatment”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Cong with Schlenger in order to enable a practitioner to locate internal features without having to rely on external landmarks on the body, which is a technique prone to error (See [0036] of Schlenger).

Regarding claim 3, Cong teaches wherein the computer-readable instructions further cause the processor to detect the position and the orientation of the three-dimensional bone surface locations by fitting the three-dimensional image data to a three-dimensional bone model ([0017]: “displays the real-time ultrasound image data and a view data obtained according to the three-dimensional model data registered with the real-time ultrasound image on the display screen in a fusion manner to obtain a fusion image” and [0119]: “In the third way, the position relationship between the ultrasound probe and the real-time ultrasound image may be drawn in the fusion image”).

Regarding claim 6, Cong teaches wherein the indication of the three-dimensional bone surface locations are displayed as two-dimensional bone surface images with a third dimension encoded to represent a bone surface location along the third dimension ([0085]: “Either the image B or the image C in FIG. 7 may be the fusion image mentioned herein. The fusion image may be obtained by superimposing the three-dimensional volume mark on the two-dimensional real-time ultrasound image”)

Regarding claim 7, Cong teaches wherein the third dimension is graphically encoded to represent the bone surface location along the third dimension ([0085]: “Either the image B or the image C in FIG. 7 may be the fusion image mentioned herein. The fusion image may be obtained by superimposing the three-dimensional volume mark on the two-dimensional real-time ultrasound image” – the superimposing of the 3D volume mark is the graphical encoding along the third dimension).

Regarding claim 8, Cong teaches wherein the third dimension is color encoded to represent the bone surface location along the third dimension ([0139]: “The information to be displayed may include the relationship between the two-dimensional images, three-dimensional image data and the three-dimensional shape target (i.e. the three-dimensional volume)….That is, the overlap area of the simulated ablation area and a certain tissue (safe boundary) with the real-time image may be superimposed and displayed on the real-time image by colors (as shown in the image A at the upper right corner in FIG. 7)…”)

Regarding claim 9, Cong teaches wherein the appropriate position and the appropriate orientation of the therapy applicator are determined based at least in part on the predetermined relative position of the therapy applicator with respect to the ultrasound probe ([0028]: “an ablation device fixed on the ultrasound probe” and [0168]: “As shown in the image C at the lower left of FIG. 7, two ultrasound probe positions are marked, where one is the position of the ultrasound probe generated in the ablation planning and the other is the current orientation of the ultrasound probe. This way, the operator can be prompted how to adjust the position of the ultrasound probe”.– The use of the current location of the ultrasound/ablation system to adjust the to the probe to the ablation planning location is a determination of the appropriate location (ablation planning location) based on a predetermined location of the therapy probe which is affixed to the ultrasound probe );

Regarding claim 11, Cong teaches wherein the images generated by the display further include a current position and a current orientation of the potential therapy field ([0082]: “In the first method, referring to the image B at the upper right corner of FIG. 7, the two-dimensional view data of the target tissue (the circular area 734 in the figure) may be drawn on the real-time ultrasound image (the fan-shaped area 735 in the figure) to highlight the area where the three-dimensional volume is located on the real-time ultrasound image. In addition, the ablation area (731, 733) and the intervention device (such as the ablation needle 732) may also be marked in the image B”)

Regarding claim 12, Cong teaches wherein the images generated by the display further include the current position and the current orientation of the therapy applicator (See Fig. 7C showing ablation needle 725 and [0084]: “In addition, in one embodiment, as shown in FIG. 7, the intervention device (such as the ablation needle 725) and the ablation area 723 may also be marked in the fusion image C”)

Regarding claim 13, Cong in view of Schlenger teaches wherein the images generated by the display further include dimensional and orientation information of the bone anatomy calculated from the three-dimensional bone surface locations ([0036]: “…system 10 provides the practitioner with substantially real-time three dimensional images of a patient's spine by processing images generated by the 3D ultrasound system with image processing system 18 and displaying them on 3-D display 30” and [0056]: “Referring now to FIG. 5, optical targets 28 can be seen in the same position along the patient's spine; however, the patient has now moved or contorted their spine from the substantially straight position shown in FIG. 4. Ultrasound transducer probe 12 is able to track this movement information in real-time for image processing by image processing system 18” – the use of the optical targets to help determine bone surface location and then the bone images displayed as seen in figs 4 and 5 is a display of the dimensional and orientation information of the bone anatomy from the 3D bone surface locations). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify Cong with Schlenger to have dimensional and orientational information of the bone displayed to the user such that the user can visually see where to posit position the therapy applicator for treatment. 

Regarding claim 14, Cong teaches wherein the therapy applicator comprises a needle guide, a needle, an ablation instrument, and/or a high-intensity focused ultrasound transducer ([0082]: “ablation needle 732”).

Regarding claim 16, Cong teaches wherein the ultrasound probe is configured to be positionally adjusted manually by a user ([0055]: “Whether the control instructions input by the user is obtained through the keyboard or the scroll wheel in the human-computer interaction device or through the touch screen, etc., the ultrasound imaging ablation parameters of the ultrasound probe may be adjusted”).
Regarding claim 17, Cong teaches wherein the ultrasound probe is configured to be positionally adjusted automatically with a mechanical motorized mechanism ([0100]:“Alternatively, moving the ultrasound probe to different orientations may also be achieved by a motor”). 

Regarding claim 19, Cong teaches wherein the object tracker includes an ultrasound image processing circuit (See Fig. 1 showing the positioning device connected to the processor which is further linked to the imaging processing unit).

Regarding claim 20, Cong teaches wherein the ultrasound image processing circuit is configured to determine a relative change in the current position of the ultrasound probe by comparing sequentially-acquired ultrasound images of the three-dimensional image data ([0131]: “In some embodiments, determining the planned ablation path on the real-time ultrasound image may further include the following steps. The pre-stored planned ablation path may be imported into the real-time ultrasound image, such as the second planned ablation path. As the position of the ultrasound probe changes, the input for changing the imported planned ablation path may be obtained based on the changed real-time ultrasound image. For example, based on the obtaining of the first planned ablation path, the planned ablation paths may be respectively obtained for the at least one frame of real-time ultrasound image obtained by the ultrasound probe at different times. Based on the correction result of the second planned ablation path, the first planned ablation path may be obtained, thereby obtaining the input for changing the second planned ablation path. The change data of the planned ablation path may be obtained according to the input for changing”).
Regarding claim 61, Cong teaches wherein the ultrasound imaging and therapy guidance system further comprises an object tracker configured to detect a current position and a current orientation of the ultrasound probe ([0009]: “a navigation system comprising a positioning device fixed on the ultrasound probe”).

Regarding claim 62, Cong teaches wherein the ultrasound imaging and therapy guidance system further comprises a mechanical apparatus coupled to the ultrasound probe and the therapy applicator to set a predetermined relative position of the therapy applicator with respect to the ultrasound probe ([0058]: “As shown in FIG. 1, the positioning device 111 may be fixed on the ultrasound probe 101. When the positioning device 111 is placed within the range of the magnetic field, it can return in real-time its spatial orientation information in the magnetic field at the current time, such as the position information and/or the direction information”- See [0028] cited above which states the ablation device is fixed on the ultrasound probe so as the positioning device is fixed onto the ultrasound probe as well, the positioning device is thereby also fixed to the ablation device).

Regarding claim 63, Cong teaches wherein the images further comprise graphical indicators that indicate whether the target therapy site and potential therapy field are aligned ([0084]: “In the third method, referring to the image C at the lower left corner of FIG. 7, a fusion image (such as the image C at the lower left corner) in the magnetic space coordinate system may be generated according to the correspondence between the real-time ultrasound image and the spatial orientation information. The position relationship between the ultrasound probe 721 and the real-time ultrasound image 722 may be displayed on the fusion image C, and the three-dimensional view data 724 of the target tissue may be marked at the corresponding position in the fusion image C” – fusion image C serves as the graphical indicator).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 20200281662) in view of  Zhang et al. (US 20130116681).

Regarding claim 2, Cong teaches the system of claim 1, substantially as claimed. 
Cong does not teach wherein the computer-readable instructions further cause the processor to automatically detect the target therapy site relative to the three dimensional bone surface locations using a neural network.
However, Zhang in the same field of ablation site identification techniques teaches
wherein the computer-readable instructions further cause the processor to automatically detect the target therapy site relative to the three dimensional bone surface locations using a neural network ([0030]: “FIG. 5 shows a cardiac ablation device controller and multi ablation parameter based decision system using an artificial neural network (ANN) 507. …ANN unit 507 derives detailed ablation parameters for ablation control of ablation synchronization, ablation pulse width, ablation priority and severity and ablation site location”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the ablation identification site using user input as taught in Cong to use an artificial neural network as taught in Zhang in order to lead to faster and more accurate identification as a trained neural network reduces the risk of human error.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 20200281662) in view of Cosman et al. (US 20150320481).

Regarding claim 15, Cong teaches the system of claim 1, substantially as claimed. 
Cong does not teach wherein the target therapy site includes an epidural space, an intrathecal space, or a medial branch nerve. 
However, Cosman in the same field of ablation techniques teaches the target therapy site includes an epidural space, an intrathecal space, or a medial branch nerve ([0212]: “In some examples, nerve 1091 can be a medial branch nerve innervating a multifidus muscle 1093 in the spine” and [0213]: “… nerve 1091 is being ablated due to RF signals”).
It would have been obvious to one of ordinary skill, before the art at the time of the effective filing date, to modify the ablation target in Cong to be the medial branch nerve as taught in Cosman in order to block pain and achieve relief after trauma to the back.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cong et al. (US 20200281662) in view of Atarot et al. (US 20170202624).

Regarding claim 18, Cong teaches the system of claim 1, substantially as claimed. 
Cong does not teach wherein the object tracker includes inductive proximity sensors.
However, Atarot in the same field of medical tracking devices teaches wherein the object tracker includes inductive proximity sensors (Atarot – [0267]: “The object being sensed is often referred to as the proximity sensor's target. Different proximity sensor targets demand different sensors. an inductive proximity sensor always requires a metal target”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Cong with Atarot to use an inductive proximity sensor to detect metal fragments during surgery (See Atarot [0267]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793